    8:19-cr-00318-JFB-SMB Doc # 65 Filed: 02/18/21 Page 1 of 1 - Page ID # 85




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )                 8:19CR318
       vs.                                      )
                                                )                   ORDER
SKYLER F. SANDERS,                              )
                                                )
                      Defendant.                )
                                                )

        This matter is before the court on the government’s Motion to Continue Trial [64].
Counsel for the government states due to safety precautions in place because of the
Coronavirus pandemic, the jury selection in Federal District of Nebraska jury trials has
been taking almost an entire business day to complete. An essential witness to the
plaintiff’s case will be out of town and unavailable for trial March 3 and March 4. Based on
witness availability and plaintiff’s schedule of trials certain to go, a continuance of this trial
is requested. Defendant’s counsel does not objection to the trial in this matter being
continued. For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [64] is granted, as follows:

       1. The jury trial, now set for March 2, 2021 is continued to May 4, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests of
          the public and the defendant in a speedy trial. Any additional time arising as a
          result of the granting of this motion, that is, the time between today’s date and
          May 4, 2021, shall be deemed excludable time in any computation of time under
          the requirement of the Speedy Trial Act. Failure to grant a continuance would
          deny the government continuity of counsel, taking into account the exercise of
          due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. A party may object to this order by filing an "Objection to Magistrate Judge's
          Order" no later than February 24, 2021. The objecting party must comply with
          all requirements of NECrimR 59.2.

       DATED: February 18, 2021.

                                            BY THE COURT:
                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
